Case 1:10-cv-01182-RCL Document 458 Filed 09/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

WYE OAK TECHNOLOGY, INC., )
Plaintiff, )

)

v. ) Civil No. 1:10-ev-01182-RCL

)

REPUBLIC OF IRAQ ef al., )
Defendants. )

)

)

ORDER

Upon review of plaintiff's submission, ECF No. 457, the Court requests that Dr. Gale
provide supplemental information on his discounted damages calculations. Specifically, Dr. Gale
should provide the formulas and variables used in his calculations, as well as explanations of
their relevance, within seven days of this date.

Any comments by defendants regarding the proposed judgment or these calculations shall
be due within seven days thereafter.

It is SO ORDERED.

SIGNED this (¥" day of September, 2019.

Coe Fol Ate

—

Royce C. Lamberth

United States District Judge
